DETAILED ACTION
This office action is response to an application filed on 05/12/2020, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11 and 19-20 are rejected under 35 U.S.C 103 (a) as being anticipated by Takeda et al. (hereinafter “Takeda”; 20200059332) in view of  Aris Papasakellariou (hereinafter, “Papasakellariou”; 20180124815) and in further view of Kim et al. (hereinafter, “Kim”; 20190159191).
In response to claim 1, 
Takeda teaches a method for determining a resource, comprising: determining (determine, paragraph 109), by a terminal according to first configuration information (user terminal specific information, paragraph 110 ); and second configuration information (control information that is applied to number of user terminal, paragraph 109), a first time domain resource of a repetition Physical Uplink Control Channel (PUCCH) for sending uplink control information (number of slots is interpreted as using multiple slots or repetition of  PUCCH slots for UCI, paragraph 111); and 
sending (use to transmit, paragraph 111), by the terminal, the uplink control information to an access network device through the first time domain resource in n time slots (paragraph 111, lines 1-9,determining the number of slots to transmit a long PUCCH is interpreted as using a first slots in a multiple slots or n slots), wherein the n is a positive integer (paragraph 111, lines 1-9, number of slots is read as using more than 1 slots where 1 is a positive number); 
Takeda does not teach explicitly about wherein the first configuration information is used for indicating a second time domain resource configured by the access network device for the repetition PUCCH, and the first time domain resource belongs to the second time domain resource and the second configuration information is used for indicating; a third time domain resource configured by the access network device for uplink signal transmission.
Papasakellariou teaches wherein the first configuration information is used for indicating a second time domain resource configured by the access network device for the repetition PUCCH (paragraph 130, lines 1-17, using DCI for indicating multiple long PUCCH time resources is interpreted as using a first configuration information for indicating multiple or a second time resource), and the second configuration information is used for indicating a third time domain resource configured by the access network device for uplink signal transmission (paragraph 132,lines 1-14 is read as using a UE-common RRC signaling or a second indication for a hybrid slot or third time domain by a gNB). 
 modify Takeda to use a first configuration information is used for indicating a second time domain resource configured by the access network device for the repetition PUCCH, and the second configuration information is used for indicating a third time domain resource configured by the access network device for uplink signal transmission as taught by Papasakellariou because it would allow provide higher data rates in a PUCCH channel structure while supporting variable numbers of available for the PUCCH.
Takeda and Papasakellariou don’t teach explicitly about the first time domain resource belongs to the second time domain resource.
Kim teaches the first time domain resource (paragraph 252, lines 1-8, time domain region); belongs to the second time domain resource (fig. 14, element slot # n+2, PUSCH slots equated to second slot, and having partial overlap slot is interpreted as one slot is within another slot);
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda and Papasakellariou to have one slot within another slot as taught by Kim because it would  provide a method in which a user equipment to which different TTIs are applied transmits and receives an uplink signal to and from a base station with high reliability for coexistence thereof when the user equipment uses the same resource for the uplink signal transmission.
In response to claims 2 and 11, 
Takeda teaches wherein the second configuration information (control information that is applied to number of user terminal, paragraph 109); is used for determining an available time domain resource (determine the number of slots, paragraph 109, lines 1-6). 
In response to claim 10, 
Takeda teaches a method for determining a resource, comprising: determining (configured for a predetermined (group of UE), paragraph 110), by an access network device according to first configuration information (user terminal specific information, paragraph 110); and second configuration information (control information that is applied to number of user terminal, paragraph 109), a first time domain resource of a repetition Physical Uplink Control Channel (PUCCH) for transmitting uplink control information (number or location of slots is interpreted as using multiple slots or repetition of  PUCCH slots for UCI, paragraph 111); and
receiving, by the access network device (use to transmit, paragraph 111), the uplink control information sent by a terminal through the first time domain resource in n time slots (paragraph 111, lines 1-9,number of slots to transmit a long PUCCH is interpreted as using a first slots in a multiple slots or n slots), wherein the n is a positive integer (paragraph 111, lines 1-9, number of slots is read as using more than 1 slots where 1 is a positive number); 
Takeda does not teach explicitly about wherein the first configuration information is used for indicating a second time domain resource configured by the access network device for the repetition PUCCH, and the first time domain resource belongs to the second time domain resource and the second configuration information is used for 
Papasakellariou teaches wherein the first configuration information is used for indicating a second time domain resource configured by the access network device for the repetition PUCCH, and the second configuration information is used for indicating a third time domain resource configured by the access network device for uplink signal transmission (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to use a first configuration information is used for indicating a second time domain resource configured by the access network device for the repetition PUCCH, and the second configuration information is used for indicating a third time domain resource configured by the access network device for uplink signal transmission as taught by Papasakellariou because it would allow provide higher data rates in a PUCCH channel structure while supporting variable numbers of available for the PUCCH.
Takeda and Papasakellariou don’t teach explicitly about the first time domain resource belongs to the second time domain resource.
Kim teaches the first time domain resource belongs to the second time domain resource(these limitations are identical to claim 1, therefore, they are rejected as claim 1); 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda and 
In response to claim 19, 
Takeda teaches a terminal, comprising a processor and a memory (fig. 14, elements 1001 and 1002, paragraph 203), wherein the memory stores at least one instruction for execution by the processor to (paragraphs 206-207 teach this limitation):
determine, according to first configuration information and second configuration information, a first time domain resource of a repetition Physical Uplink Control Channel (PUCCH) for sending uplink control information; and send, through a transmitter, the uplink control information to an access network device through the first time domain resource in n time slots, wherein the n is a positive integer; 
Takeda does not teach explicitly about wherein the first configuration information is used for indicating a second time domain resource configured by the access network device for the repetition PUCCH, and the first time domain resource belongs to the second time domain resource and the second configuration information is used for indicating; a third time domain resource configured by the access network device for uplink signal transmission.
Papasakellariou teaches wherein the first configuration information is used for indicating a second time domain resource configured by the access network these limitations are identical to claim 1, therefore, they are rejected as claim 1).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to use a first configuration information is used for indicating a second time domain resource configured by the access network device for the repetition PUCCH, and the second configuration information is used for indicating a third time domain resource configured by the access network device for uplink signal transmission as taught by Papasakellariou because it would allow provide higher data rates in a PUCCH channel structure while supporting variable numbers of available for the PUCCH (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
Takeda and Papasakellariou don’t teach explicitly about the first time domain resource belongs to the second time domain resource.
Kim teaches the first time domain resource belongs to the second time domain resource(these limitations are identical to claim 1, therefore, they are rejected as claim 1); 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda and Papasakellariou to have one slot within another slot as taught by Kim because it would  provide a method in which a user equipment to which different TTIs are applied transmits and receives an uplink signal to and from a base station with high reliability for 
In response to claim 20, 
Takeda teaches an access network device, comprising a processor and a memory (fig. 14, elements 1001 and 1002, paragraph 203), wherein the memory stores at least one instruction for execution by the processor to (paragraphs 206-207 teach this limitation): 
determine a first time domain resource of a repetition Physical Uplink Control Channel (PUCCH) for transmitting uplink control information according to first configuration information and second configuration information; and receive, through a receiver, the uplink control information sent by a terminal through the first time domain resource in n time slots, wherein the n is a positive integer (these limitations are identical to claim 10, therefore, they are rejected as claim 10); 
Takeda does not teach explicitly about wherein the first configuration information is used for indicating a second time domain resource configured by the access network device for the repetition PUCCH, and the first time domain resource belongs to the second time domain resource and the second configuration information is used for indicating; a third time domain resource configured by the access network device for uplink signal transmission.
Papasakellariou teaches wherein the first configuration information is used for indicating a second time domain resource configured by the access network device for the repetition PUCCH, and the second configuration information is these limitations are identical to claim 10, therefore, they are rejected as claim 10).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to use a first configuration information is used for indicating a second time domain resource configured by the access network device for the repetition PUCCH, and the second configuration information is used for indicating a third time domain resource configured by the access network device for uplink signal transmission as taught by Papasakellariou because it would allow provide higher data rates in a PUCCH channel structure while supporting variable numbers of available for the PUCCH.
Takeda and Papasakellariou don’t teach explicitly about the first time domain resource belongs to the second time domain resource.
Kim teaches the first time domain resource belongs to the second time domain resource(these limitations are identical to claim 10, therefore, they are rejected as claim 10); 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda and Papasakellariou to have one slot within another slot as taught by Kim because it would  provide a method in which a user equipment to which different TTIs are applied transmits and receives an uplink signal to and from a base station with high reliability for coexistence thereof when the user equipment uses the same resource for the uplink signal transmission.
s 3, 12 are rejected under 35 U.S.C 103 (a) as being unpatentable over Takeda et al. (hereinafter “Takeda”; 20200059332) in view of Aris Papasakellariou (hereinafter, “Papasakellariou”; 20180124815) in view of Kim et al. (hereinafter, “Kim”; 20190159191) and in further view of TIIROLA et al. (hereinafter, “TIIROLA”; 20200029308).
In response to claims 3 and 12,
Takeda, Papasakellariou and Kim do not teach the method of claims 3 and 12.
TIIROLA teaches wherein the second configuration information comprises configuration information (group common DCI, paragraph 121); for indicating subframe format (using common DCI for indicating current or future subframe types, paragraph 121). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda, Papasakellariou and Kim   to use a second configuration for indicating subframe types as taught by TIIROLA because it would allow determining indication resource based on a protocol. 
Claims 7, and 16 are rejected under 35 U.S.C 103 (a) as being unpatentable over Takeda et al. (hereinafter “Takeda”; 20200059332) in view of Aris Papasakellariou (hereinafter, “Papasakellariou”; 20180124815) in view of Kim et al. (hereinafter, “Kim”; 20190159191) and in further view of Aris Papasakellariou (hereinafter, “Papasakellarion-056”; 20170273056).
In response to claims 7 and 16, 
Takeda, Papasakellariou and Kim do not teach the method of claims 7 and 16.
Papasakellariou -056 teaches wherein the second configuration information (common DCI, paragraph 227); is at least one of: information semi-statically configured, information semi-persistently configured, or information dynamically configured (PRACH transmission is dynamic, paragraph 227). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda, Papasakellariou and Kim  to use dynamically configured information as second configured information as taught by Papasakellariou -056 because it would allow using a DCI format to configure a transmission of one or multiple data channels over respective one or multiple transmission time intervals in order to fulfill rapidly increasing traffic demand of wireless communication. 
Allowable Subject Matter
Claims 4-6, 8-9, 13-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20190116489……………….paragraphs 70-71, 93, 102, 232, 240 and 259.
20180375619……………….paragraphs 97, 151 and 163-164.
20200228289……………….paragraph 29.
20200359391……………….paragraphs 129 and 136.
20200305094……………….paragraphs 67-69 and 71-74.

20170012748……………….paragraphs 67, 75, 81 and 86.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466             

/DIANE L LO/Primary Examiner, Art Unit 2466